MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     Dec 07 2018, 10:05 am

regarded as precedent or cited before any                                      CLERK
                                                                           Indiana Supreme Court
court except for the purpose of establishing                                  Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Benjamin Loheide                                        Curtis T. Hill, Jr.
Law Office of Benjamin Loheide                          Attorney General of Indiana
Columbus, Indiana
                                                        Evan M. Comer
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Rebecca A. Camplin,                                     December 7, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1260
        v.                                              Appeal from the Bartholomew
                                                        Superior Court
State of Indiana,                                       The Honorable James D. Worton,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        03D01-1703-F6-1553



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1260 | December 7, 2018                   Page 1 of 5
[1]   Rebecca A. Camplin appeals the trial court’s order that revoked her probation

      and ordered her to serve all of her suspended sentence. Finding no abuse of

      discretion, we affirm.



                                Facts and Procedural History
[2]   On October 23, 2017, Camplin pled guilty to Level 6 felony possession of a

      narcotic. 1 Pursuant to her plea agreement, the court imposed a two-year

      sentence and placed Camplin on probation for two years. As conditions of

      probation, the court ordered Camplin to, among other things, undergo a

      substance abuse evaluation and follow any treatment recommendations. After

      the sentencing hearing, the court released Camplin and she went to the

      probation office, where she scheduled an orientation appointment for

      November 30, 2017.


[3]   Camplin did not appear for her scheduled appointment. Probation officer

      Shalah Noblitt attempted to reschedule Camplin’s orientation appointment for

      December and January by sending letters to the address that Camplin had

      provided to the probation office. Camplin did not respond to either of those

      letters, and she did not contact the probation office to reschedule. Because she

      had not been to her orientation, her substance abuse evaluation was not

      scheduled.




      1
          Ind. Code § 35-48-4-6(a).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1260 | December 7, 2018   Page 2 of 5
[4]   On January 9, 2018, the State filed a petition to revoke Camplin’s probation

      because she had failed to report to orientation on November 30, 2017, on

      December 14, 2017, and on January 4, 2018. The court set the petition for a

      hearing on February 16, 2018. Camplin failed to appear for that hearing, so the

      court issued a warrant for her arrest. Police arrested Camplin on March 8,

      2018. On April 9, 2018, the State filed an amended petition to revoke probation

      that alleged Camplin had failed to appear, had failed to obtain the substance

      abuse evaluation, had failed to pay court costs and probation fees within 180

      days as ordered, and had committed a new criminal offense in Jennings

      County.


[5]   The court held a hearing on the amended petition on May 10, 2018. Camplin

      admitted all the violations except the commission of the new criminal offense.

      The probation office recommended the court order Camplin to serve the

      remainder of her sentence incarcerated. The court revoked all of Camplin’s

      suspended time and ordered her to serve the remainder of her sentence in jail.



                                Discussion and Decision
[6]   “Probation is a favor granted by the State, not a right to which a criminal

      defendant is entitled.” Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct. App.

      2005), trans. denied. Revocation of that favor is a two-step process: first, the

      court must determine whether a probationer violated a condition of probation;

      second, the court must decide whether that violation justifies revocation of

      probation. Id. If a probationer admits violating probation, “the court can

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1260 | December 7, 2018   Page 3 of 5
      proceed to the second step of the inquiry and determine whether the violation

      warrants revocation.” Id.


[7]   When we review the revocation of probation, we look only at the evidence

      favorable to the trial court’s judgment, and we may not reweigh the evidence or

      assess the credibility of the witnesses. Id. at 954-55. We may reverse the trial

      court’s determination only if the probationer demonstrates the court abused its

      discretion. Id. at 956. An abuse of discretion occurred if the trial court’s

      decision was against the logic and effect of the facts and circumstances that

      were before the court.


[8]   Here, Camplin admitted three violations of probation: failure to appear for her

      probation orientation, failure to undergo the substance abuse evaluation, and

      failure to pay costs and fees. Thus, we turn to whether the violations justified

      revocation of her probation. See id. at 955 (court found violation based on

      admissions and parties presented evidence as to proper sanction).


[9]   Camplin testified that when she was released following her sentence, she found

      out that she was homeless and had no car or phone. She claimed she had no

      way to get to the probation orientation because she had no car and no friends to

      drive her there. She also testified that the monthly disability check she receives

      is not enough money for her to rent a place to live. Although Camplin claimed

      she tried to contact the probation department after she missed her November

      appointment, the probation department has no record that she called to

      reschedule her orientation or to report her location or status. As Camplin


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1260 | December 7, 2018   Page 4 of 5
       provided no testimony to suggest the situation would be any different if the

       court kept her on probation, we cannot find an abuse of discretion in the trial

       court’s decision to revoke Camplin’s probation and order her to serve the

       remainder of her sentence incarcerated. 2 See id. at 957 (affirming revocation of

       remainder of suspended sentence).



                                                    Conclusion
[10]   Because the trial court did not abuse its discretion when it revoked the

       remainder of Camplin’s two-year suspended sentence, we affirm.


[11]   Affirmed.


       Baker, J., and Robb, J., concur.




       2
         Camplin argues “the court skipped straight to the most severe sanction, when any number of intermediate
       sanctions would have been far more reasonable.” (Br. of Appellant at 9.) However, while the statute
       controlling dispositions of juvenile delinquents requires the court to place an offender in “the least restrictive
       (most family like) and most appropriate setting available,” Ind. Code § 31-37-18-6, the statute controlling
       probation revocations includes no such restriction. See Ind. Code § 35-38-2-3 (containing no restriction on
       the court’s authority if probationer violates condition of probation prior to termination of probation).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1260 | December 7, 2018                       Page 5 of 5